NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

FELIX S. VANN, JR.,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                            Case No. 2D18-413
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 20, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Michelle
Sisco, Judge.

Felix S. Vann, Jr., pro se.


PER CURIAM.

              Affirmed. See § 812.135(2)(c), Fla. Stat. (2009); Staley v. State, 934 So.

2d 664 (Fla. 2d DCA 2006); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004).



KHOUZAM, MORRIS, and ATKINSON, JJ., Concur.